DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/29/20 and 1/14/21 has been considered by the examiner.
Drawings
The drawings received on 5/29/20 are acceptable.

Allowable Subject Matter
Claims 1-2, 4-8 and 10-12 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “wherein the control circuitry determines that the first current measurement circuitry is abnormal when the first current value is smaller than a first threshold and the second current value is larger than a second threshold “ in addition to other limitations recited therein.

Claim 7 is allowed because the prior art of record fails to disclose or suggest an abnormality detection method including the limitation “wherein, when detecting the abnormality, the control circuitry determines that the first current measurement circuitry .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838